Opinion filed November 19, 2009 











 








 




Opinion filed November 19,
2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00229-CV
                                                    __________
 
                                   MOHAMMED J. KHAN, Appellant
                                                             V.
                 MEMBERS
TRUST OF THE SOUTHWEST FCU, Appellee
 

 
                                        On
Appeal from the County Court at Law
                                                           
Erath County, Texas
                                                 Trial
Court Cause No. CV06869
 

 
                                              M E
M O R A N D U M   O P I N I O N
The
trial court signed its judgment on June 9, 2009.  Appellant filed both a motion
for new trial and a notice of appeal.  An affidavit of inability to pay costs
was not filed.  When the record was not filed pursuant to Tex. R. App. P. 35, the clerk of this
court notified the parties stating that the due date had been extended until
October 7, 2009.  Tex. R. App. P.
37.3(a).  As of this date, the record has not been filed in this court.
Pursuant
to Tex. R. App. P. 37.3(b), it
appears that the failure to file the record is due to appellant=s actions.  Therefore, the
appeal is dismissed.
 
November 19, 2009                                                                 PER
CURIAM
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.